DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn. Claim 9 absent from previous final action is included in the final office action below. The time period to respond is reset as of the mailing of this action.

Response to Arguments
Applicant’s arguments from the response filed on 25 August 2021 have been fully considered and will be addressed below in the order in which they appeared.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, it is unclear in the recitation: “the mechanical operative connection is directly connected to each of the catch and the electrical drive” how the mechanical connection described in the specification as pinion gear wheel (34) is directly connected to catch (4) when there is an intermediate element (35) preventing direct connection. The electrical drive will be broadly interpreted as multiple elements unless otherwise clarified. Appropriate correction is required.

    PNG
    media_image1.png
    317
    801
    media_image1.png
    Greyscale

Taken from Instant application

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4, 5, 7, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice et al. (US 2006/0175846) inview of Alexander et al. (US 2012/0126551).

Regarding claim 1,  Rice et al. discloses A safety device comprising: a front hood ([0033; Rice et al.) and a hood latch with a striker (44; Rice et al.) that is coupled to the front hood, for a motor vehicle, wherein the hood latch has a catch (26; Rice et al.) with a pre-ratchet position([0027] presented; Rice et al.) and a main ratchet position ([0027] 
Rice et al. does not disclose: wherein an opening sequence of the front hood includes a first electrical operation in which the switchover of the catch from the main ratchet position into the pre-ratchet position by the electrical drive occurs and the catch moves the front hood toward the unlocking position via the striker, and a second manual operation that occurs after the first electrical operation, in which the front hood is manually transferred to the unlocking position without the electrical drive
Alexander et al. teaches The latch assembly 10 may be used as a primary closure latch and coupled with a manual secondary latch mechanism (description [0014; Alexander et al.) the latch assembly 10 may have a manual actuation component configured to rotate the secondary detent 24 from the locked to the unlocked position in order to open the forkbolt 12 and allow the closure to be opened if there is too little 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Rice et al. with wherein an opening sequence of the front hood includes a first electrical operation in which the switchover of the catch from the main ratchet position into the pre-ratchet position by the electrical drive occurs and the catch moves the front hood toward the unlocking position via the striker, and a second manual operation that occurs after the first electrical operation, in which the front hood is manually transferred to the unlocking position without the electrical drive as taught by Alexander et al. for the expected benefit of providing the convenience of remote hood operation granting access under hood from within the car.  

Regarding claim 2,  safety device according to claim 1, wherein the safety device has a mounting for the front hood, wherein the mounting has at least a first rotating joint ([0004, hinged; Rice et al.), preferably (rather than indefinite, this recitation is taken as optional, not required) a second rotating joint, a first connecting element and a second connecting element and the first rotating joint rotatably couples the first connecting element with the second connecting element and the second connecting element care shifted in respect of the first connecting element.

Regarding claim 4, the combination makes obvious the safety device according to claim 1, wherein the striker in the unlocking position of the front hood is at a greater distance (any direction, Fig. 1 dotted lines; Rice et al.) from the mounting than in the locking position of the front hood.

Regarding claim 5,  the combination makes obvious The safety device according to claim 1, wherein the striker in the unlocking position of the front hood is closer (any direction, Fig.1 solid lines; Rice et al.) to the mounting than in the locking position of the front hood.

Regarding claim 7, the combination makes obvious the safety device according to claim 1, wherein the safety device has a mechanical operative (components in contact fig. 1; Rice et al.) connection during switchover of the catch from the main ratchet position into the pre-ratchet position between the electrical drive and the catch.

Regarding claim 8, the combination makes obvious the safety device according to claim 1, wherein the safety device has a mechanical operative connection (components in contact Fig. 1; Rice et al.)  between the electrical drive and the catch during switchover of the catch from the pre-ratchet position into the main ratchet position.

Regarding claim 9, the combination makes obvious The safety device according to claim 7, wherein the mechanical operative connection (30, 16; Alexander et al.) is directly connected to each of the catch (12; Alexander et al.) and the electrical drive.
.

Claim 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice et al. (US 2006/0175846) inview of Alexander et al. (US 2012/0126551) further in view of Kalargeros (US 7,934,293).

Regarding claim 3, Rice et al discloses the safety device according to claim 2, wherein the first rotating joint is guided in an elongated hole of the first connecting element or the second (what is preferable is not required, claim 2) connecting element.
Rice et al. does not disclose: an elongated hole (20) of the first connecting element (18) or the second connecting element (19).
Kalargeros teaches an elongated hole (20) of the first connecting element (18) or the second connecting element (19) for the purpose of limiting movement of hood.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination with an elongated hole (20) of the first connecting element (18) or the second connecting element (19) as taught by Kalargeros for the expected benefit of limiting movement between normal and deployed position.  

Regarding claim 6, Rice et al discloses the safety device according to claim 1, wherein the front hood is spring-loaded in the direction of the locking position.
Rice et al. does not disclose: front hood is spring-loaded in the direction of the locking position.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination with is spring-loaded in the direction of the locking position as taught by Kalargeros for the expected benefit of loading the hood in a closed position for anti-vibration.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T. L. N./
Examiner, Art Unit 3675

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675